Citation Nr: 0314315	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-15 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bipolar disorder prior to March 26, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from November 
1956 to May 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO).  In an October 1997 rating 
decision, the RO granted the appellant's claim of entitlement 
to service connection for bipolar disorder and assigned an 
evaluation of 10 percent, effective from December 28, 1990, 
the date of the appellant's claim.  Thereafter, the appellant 
expressed disagreement with the initial evaluation of 10 
percent.  In a rating decision issued in February 2001, the 
RO increased the appellant's evaluation for his bipolar 
disability to 70 percent, effective from March 26, 1999.  In 
June 2001, the appellant expressed satisfaction with the 70 
percent evaluation, but disagreed with the effective date.


REMAND

Since the issuance of the November 2001 SSOC and the transfer 
of the claims file to the Board in June 2002, the Board 
accomplished additional development on the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for the appellant's bipolar disability.  As a result of the 
Board's development action, there was submitted additional 
evidence that appears to be relevant to the issue on appeal.  
Neither the appellant nor his representative has provided a 
waiver of the initial review of that evidence by the RO prior 
to its submission for review to the Board.  Since the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since an SSOC pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 
U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

In addition, while the case was in remand status, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
the scope of the duty to assist provisions contained in the 
VCAA.  In particular, the Court has found that the provisions 
of 38 U.S.C.A. § 5103(a) must be fulfilled satisfactorily 
before a case is ready for Board review.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 (2002).

It is noted that the appellant appealed the initial 10 
percent rating that was assigned to the bipolar disorder 
disability after service connection was granted and before 
the assignment of a 70 percent evaluation, effective in March 
1999.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

2.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


